MARCUS, Justice
(dissenting from denial of rehearing).
*435I would grant the application for rehearing. Section 6 — 308(5)(c) of the charter provides that all contracts for professional services “shall be awarded on the basis of a competitive selection process which shall be established by rule of the Council.” This provision mandates that the council adopt a rule to implement the competitive selection process. It does not authorize the council to create exceptions to the competitive selection process. The sole exception to the competitive selection process provided by § 6-308(5)(e) is for “contracts executed solely to assist the office of an individual eouncilmem-ber.” Since Council Rule 45 attempts to exempt contracts from the competitive selection process on the basis of continuity of service, it is contrary to the mandatory language of § 6-308(5) (c). While I agree that continuity of service may be used as an evaluation criterion by the selection review committee, as provided in Rule 45, I believe it cannot be used as an exception to the competitive selection process. Otherwise, as stated in applicant’s brief, the “exceptions will swallow the rule of competitive selection.” Accordingly, I dissent from the denial of rehearing.